department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date significant index number contact person identification_number telephone number employer identification numbers o a y w q u o m m m dear we have considered your ruling_request as to the proper treatment of the termination of a and whether termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code code facts a was a charitable_remainder_unitrust crut under sec_664 of the code for each taxable_year of the trust term through the year unitrust_amount equal to the lesser_of trust income and six percent of the net market_value of the trust assets valued as of the first day of each taxable_year a provided a distribution to b and c of a the unitrust_amount for any year also included any amount of trust income for any year that is in excess of the amount required to be distributed to the extent the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as six percent of the net fair_market_value of the assets thus a was originally structured as a net_income with makeup crut at the end of a converted from the income exception method to the fixed percent method of calculating the unitrust method in a manner consistent with income_tax regulations sec_1_664-3 b and c received a unitrust_amount equal to six for each taxable_year following the year percent of the net fair_market_value of the trust assets valued as of the first day of each taxable_year at the end of the trust term the remaining trust assets were to be distributed to d subsequently b and c determined that rather than waiting until the end of the trust term to contribute the trust assets to d they would establish and fund a supporting_organization within the meaning of sec_509 to support d b and c amended the unitrust agreement to designate e charitable on july remainderman as the sole remainder beneficiary of a described in sec_501 and is a supporting_organization within the meaning of sec_509 b and c e is classified as an organization are directors and officers of e b c and e have determined that it is in each of their respective best interests to have a terminated and the assets distributed the state law of f allows the early termination of a_trust if the settlors and all beneficiaries agree b and c are disqualified persons with respect to a they are disqualified persons with respect to e b and c are also directors of e therefore a proposes to distribute to b and c the income beneficiaries and e the charitable remainderman lump sums equal to the present_value of their respective interests effective on the date of termination b and c represent that the value will be determined using the discount rate in effect under sec_7520 of the code on the date of termination and using the methodology under sec_1_664-4 of the regulations for valuing interests in charitable_remainder trusts b and c have each signed an affidavit under penalties of perjury that they are aware of no medical_condition expected to result in a shorter-than-average longevity ruling requested termination of a and the distribution of a’s assets to b c and e will not constitute direct or indirect acts of self-dealing within the meaning of sec_4941 of the code law sec_507 of the internal_revenue_code provides in part that the status of private_foundation shall be terminated if the entity provides notice to the internal_revenue_service that it is terminating its private_foundation_status and pays the termination_tax under sec_507 sec_4941 of the code imposes an excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons defined in sec_4946 sec_4941 of the code imposes an excise_tax on a participation of a foundation_manager in an act of self-dealing between a disqualified_person and a foundation_manager sec_4941 of the code provides in part that an act of self dealing includes any sale_or_exchange between a disqualified_person and a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator or the trust a family_member of a substantial_contributor including children and a foundation_manager including a trustee sec_53_4946-1 of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_4947 of the code describes split-interest_trusts as those that are not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 furthermore split-interest_trusts are subject_to the rules of sec_507 sec_508 sec_4941 sec_4943 except b except as provided in b and sec_53_4947-1 of the regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of such beneficiary revrul_69_486 1969_2_cb_159 concerns a non-pro rata distribution of trust property in_kind by a trustee who had no authority to make such a distribution and did so as a result of a mutual agreement by the beneficiaries one of which is a charitable_organization the distribution was made as a final distribution of trust property the trust property consisted of notes which had not appreciated in value and common_stock that appreciated in value by agreement all of the notes were distributed to the charity and the stock to the individual beneficiary the ruling held that the distribution was equivalent to a pro_rata distribution of the stock and notes to both followed by an exchange of the charity’s share of the common_stock for the individual's pro_rata share of the notes analysis ais described in sec_4947 by having income beneficiaries and a charitable remainderman described in sec_509 and sec_170 by being described in sec_4947 a is subject_to the provisions of sec_507 sec_4941 and sec_4945 as if awerea private_foundation the income beneficiaries are disqualified persons with respect to a within the meaning of sec_4946 however the income beneficiaries are not disqualified persons with respect to the charitable remainderman because the charitable remainderman is a public charity described in sec_509 sec_4941 applies to certain transactions between private_foundations and disqualified persons by early termination a will distribute lump sums to the income beneficiaries and the charitable remainderman equal to the actuarial value of their interests in the crut and the distributions will also be treated as a constructive_sale or exchange between the income beneficiaries and charitable remainderman see revrul_69_486 generally payments to the income beneficiaries by the crut would constitute self-dealing however because the distribution to the income beneficiaries equals the actuarial value of the income_interest the exception to self-dealing provided by sec_53_4947-1 of the regulations applies and the distribution will not be an act of self dealing furthermore because the charitable remainderman is a public charity sec_4941 does not apply to the transaction between the income beneficiaries and the charitable remainderman conclusion the early termination of a will not be considered an act of self-dealing under sec_4941 of the code this ruling is based on your representation that e the charitable remainderman is a supporting_organization within the meaning of sec_509 of the internal_revenue_code and our understanding that e continues to qualify for the status as a supporting_organization under sec_509 at the time that the proposed transaction is consummated this ruling is explicitly not valid if e is actually classified as a private_foundation at the time of the transaction including but not limited to such determination based on the irs examination of the organization this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
